Citation Nr: 0635566	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board, among other things, remanded the 
issues on appeal for additional development in December 2005.

The Board notes that the veteran's January 2005 statement may 
be construed as an application to reopen a claim for 
entitlement to service connection for left eye blindness.  
The Board finds this pending claim is inextricably 
intertwined with the issues on appeal; therefore, these 
matters must be remanded for additional development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
September and October 2002.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  

In this case, service connection for bilateral blindness was 
denied in a March 2003 rating decision.  The veteran withdrew 
his appeal as to this issue by correspondence submitted in 
January 2004.  In a January 2005 statement the veteran 
asserted his belief that his blindness was a direct result of 
his service-connected eye disorder and was not due to his 
automobile accident.  He stated that even if he had not been 
involved in an automobile accident his vision would have 
deteriorated due to macular degeneration.  The Board finds 
the veteran's January 2005 statement raises the issue of 
whether new and material evidence was received to reopen the 
claim for entitlement to service connection for blindness; 
therefore, additional development is required prior to 
appellate review.

It is significant to note that during the VA eye examination 
performed in March 2006, the ophthalmologist noted that the 
appearance of the left eye optic nerve and macula indicated 
there was some degree of visual loss prior to the motor 
vehicle accident in 1994, but that the exact extent of that 
injury could not be determined.  A VA psychiatric examination 
in March 2006 noted that "[i]t is as likely as not that his 
current diagnosis of adjustment disorder with mixed anxiety 
and depression is secondary to his previously reported 
traumatic events of both the eye injury in 1977, as well as 
the motor vehicle accident in 1994, which apparently both 
contributed to his current difficulties with visual acuity."  
As the issue of service connection for the veteran's 
blindness is inextricably intertwined with the issues on 
appeal, appellate review of these matters must be deferred.

VA regulations provide that in the event of subsequent 
increase in the disability of either eye, due to intercurrent 
disease or injury not associated with the service, the 
condition of the eyes before suffering the subsequent 
increase will be taken as the basis of compensation.  
38 C.F.R. § 4.78 (2006).  Generally, when service connection 
is only established for one eye the nonservice-connected eye 
is held as normal for VA rating purposes regardless of any 
actual visual impairment, unless there is service-connected 
blindness.  See Villano v. Brown, 10 Vet. App. 248 (1997).

Accordingly, the case is REMANDED for the following:

1.  As the claim concerning entitlement 
to service connection for blindness is 
deemed to be "inextricably intertwined" 
with the issues on appeal, VA must ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to this 
matter.  The veteran should be provided a 
notice letter that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The issue of whether new and material 
evidence was received to reopen a claim 
for entitlement to service connection for 
blindness should be adequately developed 
and adjudicated.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


